In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-19-00214-CR

EDWARD LEON CLAYBORN, Appellant             §   On Appeal from the 297th District Court

                                            §   of Tarrant County (1546162D)

V.                                          §   July 8, 2021

                                            §   Memorandum Opinion by Justice Womack

THE STATE OF TEXAS                          §   (nfp)

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgments.

      We modify the judgment for Count Fifteen to reflect that appellant Edward

Leon Clayborn was convicted of engaging in organized criminal activity, to wit:

robbery (lesser included offense of Count Fifteen).        As modified, we order the

judgment for Count Fifteen affirmed.

      We modify the judgment for Count Seventeen to reflect that appellant Edward

Leon Clayborn was convicted of engaging in organized criminal activity, to wit:
robbery (lesser included offense of Count Seventeen). As modified, we order the

judgment for Count Seventeen affirmed.

      The judgments for Counts Two, Four, Sixteen, and Eighteen are affirmed.

                                    SECOND DISTRICT COURT OF APPEALS



                                    By /s/ Dana Womack
                                       Justice Dana Womack